DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13 and 15-22 have been examined.
Claims 4 and 14 have been canceled.
Claims 21 and 22 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-3, 5-13 and 15-22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Line (2017/0108857). Line teaches the equivalent of dividing a picture into at least two portions as including symbols that are superimposed over a picture captured by a drone camera, where the claimed “dividing” of the previously rejected claims under broadest reasonable interpretation encompassed any indication or change of any portion of a picture that distinguishes it from another portion of the picture, such as, referring to FIG. 2, a portion that includes piloting icon “32”, a portion that includes piloting icon “30”, and any other portion or portions that do not include either symbol. Furthermore, Line teaches controlling a drone direction based on a location of a “click” or touch input. However, the prior art taken either alone or in combination with other prior art fails to teach or render obvious all limitations of the 04/23/2021 amended claims, particularly the Claim 1 limitations of “controlling a flight direction of the aerial vehicle based on: a distance between the clicked location on the picture and a display location of the prompt information on the picture; and a relationship between the distance and an angle by which the aerial vehicle is to rotate”. Specifically, while Line teaches controlling a drone direction based on a location of a touch input on a prompt or symbol, Line does not specifically teach determining a distance between a clicked location on the picture itself and the display location of a prompt, as the touch input of Line is on the symbol itself, not the picture. The amended claims now clarify that the click is on the picture itself, and the displayed prompt is not necessarily a symbol or graphic that a user must interact with to control the aerial vehicle as done in Line. While the piloting icons of Line may appear to be transparent in FIG. 2 of Line, where touching the icon would then be equivalent to touching a portion of the camera image, this would be modifying Line in a manner not suggested by Line or other prior art, as Line still does not calculate a distance between a clicked location on the camera image and the display location of either piloting icon. The claimed invention of the present application is distinguishable from Line in that the prompt is simply displayed and is not intended to be interact with by a user, such as a prompt of the horizontal line in FIG. 4 of the present application, and a user is free to “click” or touch any portion of the picture to control the aerial vehicle, and the invention will determine a control of angle or rotation based on the distance between wherever the user has chosen to click and the prompt, which is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662